Citation Nr: 9935443	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  96-19 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for sterility claimed as other than as the result 
of Agent Orange exposure.  

2.  Entitlement to service connection for sterility claimed 
as the result of Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Linda S. Burns, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from July 1963 to December 
1963 and from November 1964 to November 1967.  In January 
1971, the Montgomery, Alabama, Regional Office (RO) denied 
service connection for a dental disability due to trauma.  In 
March 1971, the veteran submitted a notice of disagreement 
with the adverse decision.  In June 1971, the RO issued a 
statement of the case to the veteran.  The veteran did not 
submit a timely substantive appeal from the January 1971 
rating decision.  

In November 1990, the RO denied service connection for 
bilateral hearing loss disability, chronic neck injury 
residuals, and sterility claimed as other than as the result 
of Agent Orange exposure.  In December 1990, the RO informed 
the veteran in writing of the adverse decision and his 
appellate rights.  The veteran did not subsequently submit a 
timely notice of disagreement with the adverse decision.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 RO decision which, in 
pertinent part, denied service connection for sterility 
claimed as the result of Agent Orange exposure.  In August 
1995, the veteran was afforded a hearing before a Department 
of Veterans Affairs (VA) hearing officer.  The hearing 
officer determined that new and material evidence had not 
been submitted to reopen the veteran's claims of entitlement 
to service connection for bilateral hearing loss disability, 
a dental disability due to trauma, chronic neck injury 
residuals, sterility claimed as other than the result of 
Agent Orange exposure, arthritis, and chronic spider bite 
residuals.  In October 1997, the veteran was afforded a 
hearing before the undersigned member of the Board.  In May 
1998, the Board determined that the RO had committed clear 
and unmistakable error in its November 1990 rating decision 
in failing to grant service connection for bilateral hearing 
loss disability; the veteran had not submitted new and 
material evidence to reopen his claims of entitlement to 
service connection for a dental disability due to trauma, 
chronic neck injury residuals, and sterility claimed as other 
than as the result of Agent Orange exposure; determined that 
the veteran had not submitted a well-grounded claim of 
entitlement to service connection for sterility claimed as 
the result of Agent Orange exposure; denied that claim; and 
remanded the issues of the veteran's entitlement to service 
connection for arthritis and chronic spider bite residuals to 
the RO for additional action.  The veteran subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims from the denial of his application to reopen his 
claims of entitlement to service connection for a dental 
disability due to trauma, chronic neck injury residuals, and 
sterility claimed as other than as the result of Agent Orange 
exposure and the denial of his claim of entitlement to 
service connection for sterility claimed as the result of 
Agent Orange exposure.  In [citation redacted], the Court granted the parties' 
Joint Motion for Partial Remand; vacated those portions of 
the Board's May 1998 decision which denied the veteran's 
application to reopen his claim of entitlement to service 
connection for sterility claimed as other than as the result 
of Agent Orange exposure and denied the veteran's claim of 
entitlement to service connection for sterility claimed as 
the result of Agent Orange exposure; and dismissed the 
veteran's appeal from the denial of his application to reopen 
his claims of entitlement to service connection for a dental 
disability due to trauma and chronic neck injury residuals.  
The veteran is represented in this appeal by Linda S. Burns, 
Attorney.  


REMAND

The parties' April 1999 Joint Motion for Partial Remand 
directs that (1) VA clinical documentation reflecting 
treating of the veteran at the Birmingham, Alabama, VA 
Medical Center prior to April 1985 should be requested for 
incorporation into the record and (2) the veteran should be 
informed that he should obtain treatment records from Thomas 
Moody, M.D., which may support his claims and submit the 
documentation to the RO for incorporation into the record.  
In an October 1999 written statement, the veteran's attorney 
conveys that clinical documentation from Thomas Moody, M.D., 
and John Hurst, M.D., supports the veteran's claims.  The 
attorney submitted some treatment records from each of the 
named physicians.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO should request that copies of 
all VA clinical documentation pertaining 
to treatment of the veteran at the 
Birmingham, Alabama, VA Medical Center 
prior to April 1985 be forwarded for 
incorporation into the record.  

2.  The veteran should obtain and submit 
all relevant clinical documentation from 
Thomas Moody, M.D., and John Hurst, M.D., 
for incorporation into the record.  If 
the veteran's believes that there is 
other relevant evidence which supports 
his claims, he must forward such evidence 
to the RO for incorporation into the 
record.  

3.  The veteran and his attorney are 
informed that they have a duty to submit 
evidence of a well-grounded claim and new 
and material evidence.  If there is an 
allegation of outstanding evidence to 
include records dating prior to 1985, 
which reflect that he tested positive for 
Agent Orange exposure residuals and that 
sterility is due to any incident of 
service, that evidence must be submitted 
to the RO by the veteran.  

4.  The RO shall comply with every 
element of the parties' April 1999 Joint 
Motion for Partial Remand.  

5.  The RO must issue a supplemental 
statement of the case to the veteran and 
his attorney even if no additional 
evidence has been submitted.  The 
document would serve to inform the 
veteran of the absence of the claimed 
evidence.  
The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record.  No inference should be 
drawn from it regarding the final disposition of the 
veteran's claims.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the Court for Veterans Claims.  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).

